DocuSign Envelope ID: 9E4FB8BC-510A-47AF-A7DA-E637BCFE266F
                               Case 1:21-cv-11030 Document 1 Filed 06/21/21 Page 1 of 6




                                            UNITED STATES DISTRICT COURT
                                             DISTRICT OF MASSACHUSETTS


            Evelyn English,
                   Plaintiff

            v.                                               Civil Action No._____________________

            M/V Vineyard Lady
            Hyannis Harbor Tours, Inc.
            d/b/a Hy-Line Cruises and/or
            Hy-Line Ferry
                   Defendants


                                                PLAINTIFF’S COMPLAINT

                                                           PARTIES
                  1. Evelyn English, the Plaintiff, is a resident of Maryland.
                  2. Hyannis Harbor Tours, Inc. d/b/a Hy-Line Cruises or Hy-Line Ferry, the Defendant, is a
                      common carrier in the business of ferrying passengers with a principal place of business
                      at 22 Channel Point Road in Hyannis, within the Commonwealth of Massachusetts.
                  3. The M/V Vineyard Lady, the Defendant, is a vessel making port in Hyannis,
                      Commonwealth of Massachusetts, owned and operated by the Defendant Hyannis Harbor
                      Tours, Inc. d/b/a Hy-Line Cruises or Hy-Line Ferry.


                                                   JURISDICTION/VENUE
                  4. The Court has subject matter jurisdiction as this is a case in Admiralty brought under
                      general maritime laws of the United States.
                  5. The Court has concurrent/pendent jurisdiction over tort claims based in Massachusetts
                      law. 1
                  6. Jurisdiction may also be based on diversity of citizenship pursuant to 28 U.S.C., Section
                      1332. This action is brought between parties of different states and the amount in
                      controversy exceeds Seventy-Five Thousand ($75,000.00) Dollars, exclusive of interest

            1
                HAGANS v. LAVINE, 415 U.S. 528, 94 S. Ct. 1372
DocuSign Envelope ID: 9E4FB8BC-510A-47AF-A7DA-E637BCFE266F
                            Case 1:21-cv-11030 Document 1 Filed 06/21/21 Page 2 of 6




                    and costs.
                7. The Court has personal jurisdiction over the Defendant as the vessel makes port in
                    Hyannis, the corporation’s principal place of business is within the Commonwealth of
                    Massachusetts.
                8. The Court has jurisdiction over the vessel in-rem as the vessel is within the district and in
                    all likelihood will be in the district during the pendency of this action.


                                                 FACTUAL ALLEGATIONS
                9. The Plaintiff was one member of a church group traveling from Maryland to
                    Massachusetts.
                10. From June 25 – June 29 of 2018, approximately 50 members of St. John Baptist Church
                    of Columbia, MD were on a bus tour of the Cape Cod region.
                11. The tour included visits to Nantucket and Martha’s Vineyard by ferry.
                12. On the morning of June 28, 2018, the group departed Hyannis harbor for Martha’s
                    Vineyard on the Hy-Line Ferry.
                13. The vessel was The Vineyard Lady.
                14. The captain and crew of the vessel were aware of inclement weather in the forecast.
                15. The Vineyard Lady went through inclement weather and heavy rain anyway.
                16. The Plaintiff and her companions were on the lower, interior deck.
                17. About halfway through the trip, water began leaking heavily from the ceiling of the lower
                    deck.
                18. At one point a large metal sheet fell from the ceiling onto the aisle floor.
                19. The leaks were coming from several places in the ceiling of the interior deck.
                20. Crew members placed several buckets under the leaks to capture the water, but were
                    unsuccessful.
                21. Passengers were using umbrellas to keep themselves dry from the leaking ceiling.
                22. As the vessel pulled into port in Martha’s Vineyard, Ms. English was standing in line for
                    the bathroom.
                23. The floor in front of the bathroom was wet from water that had dripped from the ceiling.
                24. The water was so significant, that it was visibly flowing with the movement of the vessel.
DocuSign Envelope ID: 9E4FB8BC-510A-47AF-A7DA-E637BCFE266F
                            Case 1:21-cv-11030 Document 1 Filed 06/21/21 Page 3 of 6




                25. As the vessel pulled into port and Ms. English attempted to access the bathroom, the
                     vessel lurched forward violently and she slipped and fell on the water while trying to
                     steady herself.
                26. The slip and fall incident caused her to break her leg, specifically her right femur, in
                     multiple places.
                27. The vessel had no rubber mats or any equivalent in the aisle or near the bathrooms at the
                     time of the Plaintiff’s incident.
                28. However, on the return trip to Cape Cod, such mats were placed in strategic areas.
                29. Ms. English was taken from the vessel by ambulance and brought in for emergency
                     treatment at Martha’s Vineyard Hospital and then transferred to Massachusetts General
                     Hospital for surgery.


                  MARITIME NEGLIGENCE, GROSS NEGLIGENCE & UNSEAWORTHINESS
                30. The Plaintiff realleges and reavers paragraphs 1-29 as if expressly stated herein.
                31. The Defendant is a “common carrier.” 2
                32. As a common carrier, the Defendant has a heightened duty of care to passengers aboard
                     its ferry. 3
                33. The Defendant, a common carrier, also undertakes an absolute duty to protect passengers
                     against the negligence of its own servants, employed in executing the transportation and
                     acting within the general scope of their employment. 4




            2
              Martin v. Cape Fear, Inc., 2004 U.S. Dist. LEXIS 7722 see also The Huntress, 1840 U.S. Dist. LEXIS 26, 12 F.
            Cas. 984, 2 Ware 89, 4 W.L.J. 38
            3
              Ramsay v. Frontier, Inc., 2020 U.S. Dist. LEXIS 151176, 2020 WL 4557545 citing Restatement (Second) of Torts
            § 314A (1) & (2) (explaining that innkeeper's duty to his guests is the same as that of a common carrier to its
            passengers in terms of protection against unreasonable risk of physical harm). See also Liverpool and Great Western
            Steam Co. v. Phenix Ins. Co., 129 U.S. 397, 440, 9 S. Ct. 469, 32 L. Ed. 788 (1889). Other courts have used various
            language in imposing similarly high standards: Pennsylvania Co. v. Roy, 102 U.S. 451, 456, 26 L. Ed. 141 (1880),
            Stokes v. Saltonstall, 13 Pet. 181, 38 U.S. 181, 191, 10 L. Ed. 115 (1839) (duty to transport passengers safely, "[as]
            far as human care and foresight can go"); Allen v. Matson Navigation Company, 255 F.2d 273, 277 (9th Cir. 1958)
            ("extraordinary vigilance and the highest skill"); Moore v. American Scantic Line, 121 F.2d 767, 768 (2nd Cir.
            1941) ("as much skill, care, and prudence as an exceedingly competent and cautious man would bring to the task in
            like circumstances"); Kitsap County Transp. Co. v. Harvey, 15 F.2d 166, 167 (9th Cir. 1926) ("high degree of
            care"); Gardner v. Panama Canal Co., 115 F. Supp. 687 (D. Canal Zone 1953); Robinson, id. at 553: "very high
            degree of care, prudence and foresight"); The Arabic, 34 F.2d 559, 562 (S.D.N.Y.1929) ("highest degree of care").
            4
              New Jersey S.B. Co. v. Brockett, 121 U.S. 637, 7 S. Ct. 1039, 30 L. Ed. 1049, 1887 U.S. LEXIS 2082
DocuSign Envelope ID: 9E4FB8BC-510A-47AF-A7DA-E637BCFE266F
                           Case 1:21-cv-11030 Document 1 Filed 06/21/21 Page 4 of 6




                34. The Defendant, as a common carrier, is also required to provide seaworthy and
                    adequately equipped vessels. 5
                35. The Defendant, as a common carrier, has the “highest degree of care and diligence in
                    providing for the safety of passengers.” 6
                36. The existence of water on a vessel is a foreseeable risk of harm to the passengers.
                37. The weather and sea-state forecast is also a foreseeable risk of harm to the passengers.
                38. The weather and sea-state’s effect on the operation of the vessel is also a foreseeable risk
                    of harm to the passengers.
                39. A passenger losing her balance while walking to the restroom abord the vessel is also a
                    foreseeable risk of harm to a passenger.
                40. The vessel was unseaworthy as the Defendant failed to provide basic security measures,
                    such as rubber mats and safety rails.
                41. The vessel was also unseaworthy as the crew failed to adhere to the heightened duty of
                    care to passengers owed by a common carrier throughout the voyage.
                42. The Defendant breached their duties in the following manners:
                         a. Failing to warn the passengers of the dangerous condition;
                         b. Failing to remedy/abate the dangers created by the water intrusion;
                         c. Failing to make use of proper safety methods and well-known and approved
                             appliances for the safety of the passengers 7;
                         d. Failing to keep or maintain the vessel in a reasonably safe and seaworthy
                             condition;
                         e. Operating the vessel in a fashion which caused passengers to lose their balance
                             and fall;
                         f. Operating the vessel through the inclement weather;
                         g. Failing to provide a seaworthy crew; and
                         h. In other ways as will be discovered through discovery and proven at trial.
                43. The Defendant was grossly negligent in its reckless disregard for the safety of its
                    passengers, such as the Plaintiff.


            5
              Rizzo v. Winnisimet Co., 217 Mass. 19, 104 N.E. 363, 1914 Mass. LEXIS 1156
            6
              Compagnie Generale Transatlantique, etc., 392 F. Supp. 973, 1975 U.S. Dist. LEXIS 12825
            7
              Rizzo v. Winnisimet Co., 217 Mass. 19, 104 N.E. 363, 1914 Mass. LEXIS 1156
DocuSign Envelope ID: 9E4FB8BC-510A-47AF-A7DA-E637BCFE266F
                           Case 1:21-cv-11030 Document 1 Filed 06/21/21 Page 5 of 6




                44. The Defendant was grossly negligent in the following ways:
                         a. Failing to adhere to the most basic safety standards;
                         b. Failing to use the most basic safety equipment;
                         c. Failing to keep the vessel in a safe condition for passengers;
                         d. Navigating the vessel through clearly dangerous weather and sea-state;
                         e. And in other ways as will be discovered through discovery and proven at trial.
                45. As a direct and proximate result of the negligence, gross negligence and unseaworthiness
                    of the Defendant, its’ vessel and its crew, the Plaintiff sustained severe personal injuries,
                    suffered great physical and emotional pain, accumulated medical and hospital bills and
                    other out of pocket expenses, and was damaged in other ways as will be proven at trial.


                                                      PRAYER FOR RELIEF
                WHEREFORE, the Plaintiff, Evelyn English demands judgment against the Defendants for
                all damages allowable by law together with interest, costs and attorney’s fees.


                                                                                                        Plaintiff,
                                                                                                By her attorneys,


                                                                                /s/ Joseph M. Orlando, Jr., Esq.
                                                                                    Joseph M. Orlando, Jr., Esq.
                                                                             MA BBO# 680995 (pro hac vice)
                                                                                       Joseph M. Orlando, Esq.
                                                                                                 BBO# 380215
                                                                                     Orlando & Associates, P.C.
                                                                                          One Western Avenue
                                                                                         Gloucester, MA 01930
                                                                                            Ph. (978) 283-8100
                                                                                            Fx. (978) 283-8507
                                                                           jmorlandojr@orlandoassociates.com


            Verification                                                   Date: 6/18/2021

            On information and belief, the
            Vineyard Lady is in port in the
            jurisdiction and is expected to
DocuSign Envelope ID: 9E4FB8BC-510A-47AF-A7DA-E637BCFE266F
                           Case 1:21-cv-11030 Document 1 Filed 06/21/21 Page 6 of 6




            remain so during the pendency
            of this action.

            _____________________
            Evelyn English
